Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

	Claims 109-129 are pending.
	Claims 109-129 are under examination on the merits. 

Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 109-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	A determination of whether a claimed invention is compliant with the written description requirement of 35 U.S.C. 112, is made based on the considerations that are outlined in Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, 01/05/2001, hereinafter referred to as “Guidelines”. 
The “Guidelines” state that when a patent application is filed, there is a strong presumption that adequate written description under 35 U.S.C. 112, first paragraph, is present, however:
“The issue of a lack of adequate written description may arise even for an original claimed when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” See p. 1105, first column. 

Furthermore, in Vas-Cath v. Mahurkar, 935 F.2d 1555 (1991), the Federal Circuit, in quoting In re Driscoll, 562 F.2d 1245, 1250, 195 USPQ 434, 438 (CCPA 1997), stated that “[I]t should be readily apparent from recent decisions of this court involving the question of compliance with the written description requirement of § 112 that each case must be decided on its own facts. Thus, the precedential value of cases in this area is extremely limited.” Id. at 1562.   
ipsis verbis (i.e., in the same words) support in the specification does not necessarily establish compliance with the written description requirement. As stated in Enzo Biochem, Inc. v. Gen-Probe Incorporated, 323 F.3d 956 (2002):
“Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. One may consider examples from the chemical arts. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. Similarly, the expression [“]an antibiotic penicillin[”] fails to distinguish a particular penicillin molecule from others possessing the same activity. A description of what a material does, rather than of what it is, usually does not suffice. (emphasis added)” Id. At 968.

Thus, even original claims that are fully supported by the specification must comply with the written description requirement, which establishes that the inventor was in possession of the claimed invention at the time of filing. 
The claims are drawn to a multivalent (or biparatopic or bispecific) antibody comprising at least two receptor binding domains, such as VHH molecules, for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent (or biparatopic or bispecific) antibody inhibits β-propeller 1-mediated Wnt1 signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal. The claims are drawn to a broad genus of multivalent (or biparatopic or bispecific) antibodies that comprise one of numerous LRP6 β-propeller 1 domain-binding sites and one of numerous LRP6 β-propeller 3 domain-binding sites, wherein said LRP6 β-propeller 1 domain- and β-propeller 3 domain-binding sites form a multivalent 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described numerous species encompassed by the claimed genus, see Table 1 of the specification, due to the substantial variation within the genus, said adequately described numerous species are not sufficiently representative of the 
Although screening techniques can be used to isolate anti-LRP6 antibodies that possess the claimed functional characteristics, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 

The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has recited two antigens, specifically, the β-propeller 1 domain of LRP6 and the β-propeller 3 domain of LRP6, and said antigens have been adequately 
To conclude given the lack of particularity with which the claimed antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade names are used to identify/describe different agents that bind proteins, such as serum proteins, and, accordingly, the identification/description is indefinite.

35 U.S.C. 102(a)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 109-114, 118-123, 126, 127, and 129 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cong et al. (WO 2009/056634, international publication date: 05/07/2009, in IDS from 08/24/2020).
	Cong et al. disclose “bispecific molecules comprising an LRP6 binding molecule (e.g., an anti-LRP6 antibody, or a fragment thereof) of the invention. A LRP6 binding molecule of the 
	Therefore Cong et al. disclose a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal. With respect to the limitation of “displays no significant potentiation of a Wnt signal,” as indicated above, at [0015], Cong et al. disclose that Wnt1-specific LRP6 antagonizing binding molecules can effectively inhibit Wnt1, Wnt2, Wnt6, Wnt7a, Wnt7b, and Wnt10 signaling activity, and Cong et al. disclose that Wnt3a-specific LRP6 antagonizing binding molecules can effectively inhibit Wnt3 and Wnt3a signaling activity. Furthermore the Office does not have the facilities for examining and comparing Applicant’s products with those of the prior art as a means to establish that the products of the prior art possess the same material, structural, and functional characteristics as the instantly claimed antibodies. In the absence of evidence to the contrary, the burden is on Applicant to prove that the products to which the claims are directed are different than those In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-LRP6 multivalent antibody and that of Cong et al. appear to be structurally identical, the instantly claimed anti-LRP6 multivalent antibody and that of Cong et al. would be expected to possess identical functional characteristics, including the limitation of an anti-LRP6 multivalent antibody that “displays no significant potentiation of a Wnt signal.” Therefore Cong et al. meet all the limitations of claims 109 and 118.
	With respect to claims 110 and 111, Cong et al. also disclose that antigen-binding portions of the invention may be a Fab fragment, see [0027], which are known in the art to comprise antibody heavy and light chain variable regions.
	With respect to claims 112-114, Cong et al. disclose camelid antibodies or camelid nanobodies that have high affinity for LRP6, see [0115], and at [0112], Cong et al. disclose that “[a] region of the camelid antibody that is the small, single variable domain identified as VHH can be obtained by genetic engineering to yield a small protein having high affinity for a target, resulting in a low molecular weight, antibody-derived protein known as a ‘camelid nanobody.’” Therefore it is submitted that Cong et al. contemplated anti-LRP6 antibodies, including anti-LRP6 multivalent antibodies, comprising LRP6 binding domains comprising a camelid antibody or camelid nanobody, which are known as single domain antibodies or VHH molecules.
With respect to claims 119-123 and 126, at [0027], Cong et al. disclose that LRP6 binding molecules may be full-length IgG antibodies, which are known in the art to comprise an Fc region. Also at [0027], Cong et al. disclose that LRP6 binding molecules may be conjugated 
As detailed above, Cong et al. disclose a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal. Further at [0027], Cong et al. disclose that LRP6 binding molecules may comprise an Fc region, and Cong et al. disclose that LRP6 binding molecules may be conjugated to human serum albumin binding proteins, which meets the limitation of a half-life extending moiety. Also Cong et al. contemplated anti-LRP6 antibodies, including anti-LRP6 multivalent antibodies, comprising LRP6 binding domains comprising a camelid antibody or camelid nanobody, which are known as single domain antibodies or VHH molecules. Therefore it is submitted that Cong et al. disclose both 1) a biparatopic antibody comprising at least two VHHs that bind two different binding sites of an LRP6 target receptor, wherein the first VHH binds to the β-propeller 1 domain of LRP6, and the second VHH binds to the β-propeller 3 domain of LRP6, wherein the biparatopic antibody inhibits β-propeller 1-mediated Wnt1 signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal, and wherein the biparatopic antibody further comprises a moiety that binds to albumin, and 2) a bispecific antibody comprising at least two VHHs that bind two different binding sites of an LRP6 target receptor, wherein the first VHH binds to the β-propeller 1 domain of LRP6, and the second VHH binds to the β-propeller 3 domain of LRP6, wherein the biparatopic antibody inhibits β-propeller 1-mediated Wnt1 
Therefore all of the limitations of claims 109-114, 118-123, 126, 127, and 129 are met by Cong et al.

35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 109-129 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cong et al. (WO 2009/056634, international publication date: 05/07/2009, in IDS from 08/24/2020) and Silence et al. (US PG PUB 2007/0178082, publication date: 08/02/2007).
Cong et al. teach “bispecific molecules comprising an LRP6 binding molecule (e.g., an anti-LRP6 antibody, or a fragment thereof) of the invention. A LRP6 binding molecule of the invention can be derivatized or linked to another functional molecule, e.g., another peptide or protein (e.g., another antibody or ligand for a receptor) to generate a bispecific molecule that binds to at least two different binding sites or target molecules. The LRP6 binding molecule of the invention may in fact be derivatized or linked to more than one other functional molecule to generate multi-specific molecules that bind to more than two different binding sites and/or target molecules; such multi-specific molecules are also intended to be encompassed by the term ‘bispecific molecule’ as used herein. To create a bispecific molecule of the invention, an antibody of the invention can be functionally linked (e.g., by chemical coupling, genetic fusion, noncovalent association or otherwise) to one or more other binding molecules, such as another antibody, antibody fragment, peptide or binding mimetic, such that a bispecific molecule results. Accordingly, the present invention includes bispecific molecules comprising at least one first binding specificity for one LRP6 epitope and a second binding specificity for a second target epitope, on LRP6 or on another protein target. By way of non-limiting example, a bispecific molecule of the invention is capable of binding to both propeller 1 and propeller 3 of LRP6.” See [00177] and [00178]. At [0015]-[0016], Cong et al. teach that “[i]n various embodiments, the 
	Therefore Cong et al. teach or suggest a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal. With respect to the limitation of “displays no significant potentiation of a Wnt signal,” as indicated above, at [0015], In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-LRP6 multivalent antibody and that of Cong et al. appear to be structurally identical, the instantly claimed anti-LRP6 multivalent antibody and that of Cong et al. would be expected to possess identical functional characteristics, including the limitation of an anti-LRP6 multivalent antibody that “displays no significant potentiation of a Wnt signal.”	
At [00152], Cong et al. teach that the (Gly4Ser)3 linker is a flexible linker.
	With respect to claims 110 and 111, Cong et al. also teach that antigen-binding portions of the invention may be a Fab fragment, see [0027], which are known in the art to comprise antibody heavy and light chain variable regions.
	With respect to claims 112-114, Cong et al. teach camelid antibodies or camelid nanobodies that have high affinity for LRP6, see [0115], and at [0112], Cong et al. teach that “[a] region of the camelid antibody that is the small, single variable domain identified as VHH can be obtained by genetic engineering to yield a small protein having high affinity for a target, 
With respect to claims 119-123 and 126, at [0027], Cong et al. teach that LRP6 binding molecules may be full-length IgG antibodies, which are known in the art to comprise an Fc region. Also at [0027], Cong et al. teach that LRP6 binding molecules may be conjugated to human serum albumin binding proteins, which meets the limitation of a half-life extending moiety.
As detailed above, Cong et al. teach or suggest a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal. Further at [0027], Cong et al. teach that LRP6 binding molecules may comprise an Fc region, and Cong et al. teach that LRP6 binding molecules may be conjugated to human serum albumin binding proteins, which meets the limitation of a half-life extending moiety. Also Cong et al. contemplated anti-LRP6 antibodies, including anti-LRP6 multivalent antibodies, comprising LRP6 binding domains comprising a camelid antibody or camelid nanobody, which are known as single domain antibodies or VHH molecules. Therefore it is submitted that Cong et al. teach or suggest both 1) a biparatopic antibody comprising at least two VHHs that bind two different binding sites of an LRP6 target receptor, wherein the first VHH binds to the β-propeller 1 
Cong et al. do not teach or suggest a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal, wherein 1) the first and second receptor binding domains are separated by a linker, such as a (Gly4Ser)3 linker, or 2) said multivalent antibody comprises a half-life extending moiety that binds to albumin and is a VHH or nanobody. This deficiency is remedied by Silence et al.
Silence et al. teach that “VHHs … are heavy chain variable domains derived from immunoglobulins naturally devoid of light chains such as those derived from Camelid as described in WO9404678 (and referred to hereinafter as VHH domains or nanobodies). VHH molecules are about 10 [times] smaller than IgG molecules. They are single polypeptides and in vitro expression of VHHs produces high yield, properly folded functional VHHs. In addition, antibodies generated in Camelids will recognize epitopes other than those recognised by antibodies generated in vitro through the use of antibody libraries or via immunisation of mammals other than Camelids … As such, anti-albumin VHH’s may interact in a more efficient way with serum albumin which is known to be a carrier protein.” See [0119]. At [0279], Silence et al. teach that antigen-binding sites, such as single domain antibodies, may be joined with peptide linkers, and Silence et al. teach that preferred linkers provide sufficient flexibility between linked components.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to combine the teachings of Cong et al. and Silence et al. to develop a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal, wherein 1) the first and second receptor binding domains are separated by a linker, such as a (Gly4Ser)3 linker, or 2) said multivalent antibody comprises a half-life extending moiety that binds to albumin and is a VHH or nanobody. One of ordinary skill in the art would have been motivated to do so, because as indicated above, Silence et al. teach that 1) antigen-binding sites, such as single domain antibodies, may be joined with peptide linkers and 2) preferred linkers provide sufficient 4Ser)3 linker is a flexible linker. Therefore one of ordinary skill in the art would appreciate that the receptor binding domains of the multivalent antibody of Cong et al. could be linked with (Gly4Ser)3 linkers, and said (Gly4Ser)3 linkers would provide adequate flexibility between said receptor binding domains of the multivalent antibody of Cong et al. Furthermore Silence et al. teach that VHH molecules (nanobodies) have advantageous properties, including high stability and resistance to protease activity, and Silence et al. suggest that anti-albumin VHH molecules may efficiently interact with serum albumin, which would be expected to improve the half-life of molecules comprising anti-albumin VHH molecules. Cong et al. teach that LRP6 binding molecules may be conjugated to human serum albumin binding proteins. Therefore one of ordinary skill in the art would have been motivated to prepare the multivalent antibodies of Cong et al. to comprise the anti-albumin VHH molecules of Silence et al., because such a modification to the multivalent antibodies of Cong et al. would have reasonably been expected to result in anti-LRP6 multivalent antibodies with an improved half-life.
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 109-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,428,583 in view of Cong et al. (WO 2009/056634, international publication date: 05/07/2009, in IDS from 08/24/2020) and Silence et al. (US PG PUB 2007/0178082, publication date: 08/02/2007).
Claim 1 of U.S. Patent No. 9,428,583 is drawn to an antibody specific for the β-propeller 1 domain of LRP6. Unlike the instant claims, claim 1 of U.S. Patent No. 9,428,583 is not drawn to a multivalent antibody that comprises an antigen-binding site (receptor binding domain) specific for the β-propeller 1 domain of LRP6 and an antigen-binding site (receptor binding domain) specific for the β-propeller 3 domain of LRP6.
However Cong et al. teach “bispecific molecules comprising an LRP6 binding molecule (e.g., an anti-LRP6 antibody, or a fragment thereof) of the invention. A LRP6 binding molecule of the invention can be derivatized or linked to another functional molecule, e.g., another peptide or protein (e.g., another antibody or ligand for a receptor) to generate a bispecific molecule that binds to at least two different binding sites or target molecules. The LRP6 binding molecule of the invention may in fact be derivatized or linked to more than one other functional molecule to generate multi-specific molecules that bind to more than two different binding sites and/or target molecules; such multi-specific molecules are also intended to be encompassed by the term ‘bispecific molecule’ as used herein. To create a bispecific molecule of the invention, an antibody of the invention can be functionally linked (e.g., by chemical coupling, genetic fusion, noncovalent association or otherwise) to one or more other binding molecules, such as another antibody, antibody fragment, peptide or binding mimetic, such that a bispecific molecule results. Accordingly, the present invention includes bispecific molecules comprising at least one first binding specificity for one LRP6 epitope and a second binding specificity for a second target 
	Therefore Cong et al. teach or suggest a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). As such given that the instantly claimed anti-LRP6 multivalent antibody and that of Cong et al. appear to be structurally identical, the instantly claimed anti-LRP6 multivalent antibody and that of Cong et al. would be expected to possess identical functional characteristics, including the limitation of an anti-LRP6 multivalent antibody that “displays no significant potentiation of a Wnt signal.”	
At [00152], Cong et al. teach that the (Gly4Ser)3 linker is a flexible linker.
	Cong et al. also teach that antigen-binding portions of the invention may be a Fab fragment, see [0027], which are known in the art to comprise antibody heavy and light chain variable regions.

Cong et al. teach that LRP6 binding molecules may be full-length IgG antibodies, which are known in the art to comprise an Fc region. Also at [0027], Cong et al. teach that LRP6 binding molecules may be conjugated to human serum albumin binding proteins, which meets the limitation of a half-life extending moiety.
As detailed above, Cong et al. teach or suggest a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal. Further at [0027], Cong et al. teach that LRP6 binding molecules may comprise an Fc region, and Cong et al. teach that LRP6 binding molecules may be conjugated to human serum albumin binding proteins, which meets the limitation of a half-life extending moiety. Also Cong et al. contemplated anti-LRP6 antibodies, including anti-LRP6 multivalent antibodies, comprising LRP6 binding domains comprising a camelid antibody or camelid nanobody, which are known 
Silence et al. teach that “VHHs … are heavy chain variable domains derived from immunoglobulins naturally devoid of light chains such as those derived from Camelid as described in WO9404678 (and referred to hereinafter as VHH domains or nanobodies). VHH molecules are about 10 [times] smaller than IgG molecules. They are single polypeptides and very stable, resisting extreme pH and temperature conditions. Moreover, they are resistant to the action of proteases which is not the case for conventional antibodies. Furthermore, in vitro expression of VHHs produces high yield, properly folded functional VHHs. In addition, antibodies generated in Camelids will recognize epitopes other than those recognised by antibodies generated in vitro through the use of antibody libraries or via immunisation of mammals other than Camelids … As such, anti-albumin VHH’s may interact in a more efficient 
Based upon the teachings of Cong et al. and Silence et al., one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,428,583 to recite a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal, and wherein said first receptor binding domain that binds to the β-propeller 1 domain of LRP6 is the anti-LRP6 β-propeller 1 domain antibody of U.S. Patent No. 9,428,583. One of ordinary skill in the art would have been motivated to do so, because said multivalent antibody would reasonably be expected to provide a therapeutic benefit in the treatment of diseases associated with abnormal Wnt signaling. Furthermore in view of the teachings of Silence et al., one of ordinary skill in the art would have been motivated to modify the claims of U.S. Patent No. 9,428,583 to recite a multivalent antibody comprising at least two receptor binding domains for two different binding sites of an LRP6 target receptor, wherein the first receptor binding domain binds to the β-propeller 1 domain, and the second receptor binding domain binds to the β-propeller 3 domain on the same LRP6 target receptor, and wherein the multivalent antibody inhibits β-propeller 1-mediated Wntl signaling and β-propeller 3-mediated Wnt3a signaling and displays no significant potentiation of a Wnt signal, wherein 1) the first and 4Ser)3 linker, or 2) said multivalent antibody comprises a half-life extending moiety that binds to albumin and is a VHH or nanobody. One of ordinary skill in the art would have been motivated to do so, because as indicated above, Silence et al. teach that 1) antigen-binding sites, such as single domain antibodies, may be joined with peptide linkers and 2) preferred linkers provide sufficient flexibility between linked components. Furthermore Cong et al. teach that the (Gly4Ser)3 linker is a flexible linker. Also Silence et al. teach that VHH molecules (nanobodies) have advantageous properties, including high stability and resistance to protease activity, and Silence et al. suggest that anti-albumin VHH molecules may efficiently interact with serum albumin, which would be expected to improve the half-life of molecules comprising anti-albumin VHH molecules. 
Therefore the instantly claimed invention is prima facie obvious over claim 1 of U.S. Patent No. 9,428,583 in view of Cong et al. and Silence et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/NELSON B MOSELEY II/Examiner, Art Unit 1642